— In an action to enforce the terms of a separation agreement, defendant appeals from a judgment of the Supreme Court, Dutchess County, entered August 15, 1977, which was in favor of the plaintiff following the granting of her motion for summary judgment. Judgment reversed, without costs or disbursements, arid plaintiff’s motion is denied. There are questions of fact in this case which should not have been disregarded on a motion for *963summary judgment. Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.